DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9-20 are under examination.
Claims 1-8 are cancelled.

Information Disclosure Statement
The IDS filed 2/22/2022 and 1/17/2020 have been considered by the Examiner. 
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/900553 filed 11/06/2013 is acknowledged for claims 9-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
Claims 9-20 are drawn to a method for treating lymphoma by classifying a subject using gene expression data from a biopsy.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Calculating a predictor score with the equation in claim 1, step (d). This step reads on math and a mathematical concept of calculating a score.
2. Calculating a Bayesian sub-model for each of ABC/GCB, DLBCL, BL non-myc, PMBL, and MCL with the Bsubmodel equation and Gaussian density, in claim 1, step (e).  This step reads on calculating math and a mathematical concept wherein the submodel and Gaussian density are mathematical formulas.
3. Combining Bayesian sub-model scores using the formula in claim 1, step (f). This step reads on calculating math and a mathematical concept.
4. Calculating the confidence values of each subtype using the confidence equations of claim 1, step (g). This step reads on calculating math and a mathematical concept.
5. Classifying the subject as belonging to a lymphoma-type disease category as in claim 1, step (h). This step reads on a mental process.



Step 2A Prong Two: Consideration of Practical Application
The claims do not recite an additional element that integrates the judicial exception into a practical application. The claims recite a step of providing a treatment to a subject. The treatment recited is particular however, the mathematical calculations which are the abstract idea and comprise the claimed process are not integrated into the step of treating. The claims recite classifying the subject and providing a treatment without integrating the previously recited calculations. Therefore the treatment step is merely a just “apply it” step as discussed in MPEP 2106.05(f). 
The judicial exception is not integrated into a practical application because the claims do not meet the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.
Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
1. Isolating a gene expression product from a biopsy sample from a lymphoma subject, as in claims 9, 13, and 17.
2. Obtaining gene expression data for known genes from the isolated gene expression product, as in claims 9, 13, and 17.
3.  Providing a treatment of at least R-CHOP, ibrutinib, immunotherapy, radioimmunotherapy, EPOCH, CODX-M/IVAC, immunotherapy, bone marrow transplantation, stem cell transplantation, surgery, radiotherapy, or high-dose chemotherapy, as in claims 9, 13, and 17.
4. Isolating the gene expression product from a formalin-fixed and paraffin-embedded (FFPE) biopsy sample, as in claims 11, 15, and 19.
5. Obtaining gene expression data using an assay, as in claims 12, 16, and 20.
However, it is routine, conventional and well understood to extract nucleic acid products of FFPE biopsy samples, including lymphoma samples, and assay the nucleic acids for gene expressions. Evidence is provided in at least Shipp et al. (US 2013/0011409; IDS 1/17/2020) teaching FFPE lymphoma biopsy samples (par. 0388) and Affymetrix genome arrays for gene expression analysis (par. 0430); Dornan et al. (US 2011/0104671; 1/17/2020) teaching FFPE lymphoma biopsy samples (par. 0098) and gene expression analysis using an array (par. 0100).
The treatments recited in claims 9, 13 and17 are also routine, conventional and well understood. 
At least Buggy et al. (US 2012/0087915, par. 0007; IDS filed 1/17/2020) evidence providing ABC DLBCL afflicted subjects with immunotherapy, radiotherapy (radiation therapy) and/or surgery; Bastid et al. (US 2011/0293629) evidence that treating ABC DLBCL and GCB DLBCL with chemotherapy and R-CHOP is routine, conventional and well understood.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because collecting gene expression data from a biopsy patient, assaying for known genes and methods of treatment for lymphomas are well known, routine and conventional. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12, 16 and 20 recite obtaining gene expression date using a NANSTRONGTM assay which is a trademark name. The metes and bounds of this claim is not clear as per MPEP 2173.05(u). The recited NANSTRONGTM assay does not describe the structure or content of the assay but only the company name as described in the specification (page 8, par. 0020). As such, the recited NANSTRONGTM in claims 12, 16 and 20 will be interpreted as reciting an assay for determining gene expression data.
Noted Prior Art
The closest prior art is by the instant inventors The United States of America as represented by the Department of Health and Human Services in US 7,711,492 by Staudt et al. filed in the IDS of 1/17/2020.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635